—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered March 1, 1994, convicting him of burglary in the second degree and criminal mischief in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied the effective assistance of counsel at trial. However, to prevail on a claim of ineffective assistance of counsel, the defendant must overcome the strong presumption that defense counsel rendered effective assistance (see, People v Baldi, 54 NY2d 137; People v Cuesta, 177 AD2d 639; People v Douglas, 178 AD2d 651). After a review of the record in its entirety and without giving undue significance to retrospective analysis, we are satisfied that the defendant received the effective assistance of counsel (see, People v Mercedes, 182 AD2d 778; People v Green, 160 AD2d 726).
We have considered the defendant’s remaining contentions and find that they do not require reversal. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.